14-1219
USA v. Messina
                                                                           
        
                                                In the
                      United States Court of Appeals
                                     For the Second Circuit
                                     ________________ 
                                                 
                                    August Term, 2014 
                                                 
                  (Argued: April 16, 2015      Decided: November 12, 2015) 
                                                 
                                  Docket No. 14‐1219‐cr 
                                     ________________                                   
                                                 
                               UNITED STATES OF AMERICA, 
                                                         Appellee, 
                                                 
                                            —v.—  
        
                                             NEIL MESSINA, 
                                                                 Defendant‐Appellant, 
                                                      
               JOHN PORCELLO, AKA JOHNNY PIZZA, NICOLO VALENTI, AKA NICK,  
                               BENITO VALENTI, AKA BENNY, 
                                                    Defendants. 
        
                                         ________________                                  
       Before: 
                      CALABRESI, CABRANES, and RAGGI, Circuit Judges. 
                                    ________________                                  
              



                                                    1 
        
        
        
      On  appeal  from  a  judgment  of  conviction  in  the  Eastern  District  of  New 

York  (Matsumoto,  J.)  for  racketeering  conspiracy,  defendant  argues  that  the 

district court erred (1) in sentencing him to a below‐Guidelines term of 18 years’ 

imprisonment,  relying  on  commentary  to  U.S.S.G.  §  6B1.2(b)  to  reject  the 

prosecution’s  non‐binding  recommendation  of  a  10‐year  sentence,  see  Fed.  R. 

Crim.  P.  11(c)(1)(B);  and  (2)  in  including  within  its  $120,611.30  order  of 

restitution  $112,324.30  in  income  lost  by  a  murder  victim  of  the  racketeering 

conspiracy after death.      

      AFFIRMED. 
                               ________________                                  
                                         
          BRENDAN  WHITE  (Diarmuid  White,  White  &  White;  Gerald  J. 
                 McMahon,  Esq.,  on  the  brief),  White  &  White,  New  York, 
                 New York, for Defendant‐Appellant. 
                                                    
          ALLON  LIFSHITZ  (David  C.  James,  Amanda  Hector,  on  the  brief), 
                 Assistant  United  States  Attorneys,  for  Robert  L.  Capers, 
                 United  States  Attorney  for  the  Eastern  District  of  New  York, 
                 Brooklyn, New York, for Appellee. 
                               ________________                                 
REENA RAGGI, Circuit Judge: 

      Defendant  Neil  Messina  stands  convicted  on  an  amended  judgment 

entered  on  May  22,  2014,  in  the  Eastern  District  of  New  York  (Kiyo  A. 



                                           2 
 
 
 
Matsumoto, Judge) of one count of racketeering conspiracy as an associate of the 

Bonanno  crime  family  within  the  charged  enterprise  of  La  Cosa  Nostra.    In 

pleading  guilty,  Messina  admitted  three  charged  predicate  acts:    (1)  the 

extortionate extension of credit in 2008 and 2009; (2) the operation, with others, 

of  an  illegal  gambling  business  between  2008  and  2009;  and  (3)  the  2002 

conspiracy  to  rob  Joseph  Pistone,  Sr.,  in  the  course  of  which  Joseph  Pistone,  Jr. 

(“Pistone”),  was  fatally  shot  by  a  co‐conspirator.    On  this  appeal,  Messina  does 

not  dispute  his  guilt.    Rather,  he  contends  that  his  below‐Guidelines  18‐year 

sentence  is  unreasonable,  particularly  in  light  of  the  prosecution’s  non‐binding 

recommendation  of  a  10‐year  prison  term.    See  Fed.  R.  Crim.  P.  11(c)(1)(B).  

Messina  also  challenges  the  district  court’s  $120,611.30  order  of  restitution, 

arguing that it erroneously awards $112,324.30 in income lost by murder victim 

Pistone  in  the  interval  between  his  2002  death  and  the  challenged  judgment.  

Because both arguments are meritless, we affirm the challenged judgment. 

                              




                                              3 
 
 
 
I.    Background 

      A.     Guilty Plea 

      On  February  14,  2013,  Messina  pleaded  guilty  before  Magistrate  Judge 

Ramon  E.  Reyes,  Jr.,  to  one  count  of  racketeering  conspiracy  pursuant  to  an 

agreement with the prosecution.  As part of that agreement, Messina stipulated, 

among other things, that in 2002 he had agreed with others to commit a robbery 

in  which  he  knew  that  co‐conspirators  would  be  armed,  and  in  furtherance  of 

which robbery a co‐conspirator shot Pistone dead.  Messina also stipulated to a 

Guidelines  total  offense  level  of  40,  which,  with  a  predicted  criminal  history 

category of II, would have yielded a 324‐to‐405‐month sentencing range but for 

the  fact  that  the  statutory  maximum—and,  therefore,  the  effective  Guidelines 

range—for  the  crime  of  conviction  was  240  months’  (i.e.,  20  years’) 

imprisonment.  See 18 U.S.C. § 1963(a).  In return for these stipulations and other 

promises,  the  prosecution  agreed  to  recommend  that  the  district  court  sentence 

Messina to a 10‐year prison term.  At his allocution, Messina acknowledged that 

such  a  recommendation  would  not  bind  the  district  court.    Thereafter,  Judge 




                                            4 
 
 
 
Matsumoto accepted Messina’s guilty plea on the basis of the full record before 

her. 

        B.     Sentencing  

               1.    The Parties’ Sentencing Recommendations 

        In its presentence submission to the district court, the prosecution honored 

its plea agreement obligation by making an advisory recommendation pursuant 

to  Fed.  R.  Crim.  P.  11(c)(1)(B)  that  Messina  be  sentenced  to  10  years’ 

incarceration.1    It  submitted  that  such  a  sentence  “appropriately  balances  the 

defendant’s  criminal  history  and  the  seriousness  of  the  defendant’s  conduct 

against  the  significant  prosecutorial  risks  and  burdens  avoided  through  a 

negotiated  resolution,  and  permits  careful  allocation  of  prosecutorial  and  other 

governmental  resources  that  would  otherwise  be  devoted  to  trial  litigation.”  

Prosecution Letter, Nov. 7, 2013, at 1.  The prosecution observed that, but for the 

                                              
1 Pursuant to Rule 11(c)(1)(B), a plea agreement may specify that the government 
will  “recommend  .  .  .  that  a  particular  sentence  or  sentencing  range  is 
appropriate,” but “such a recommendation or request does not bind the court.”  
By  contrast,  Rule  11(c)(1)(C)  states  that  a  plea  agreement  may  specify  that  the 
government  will  “agree  that  a  specific  sentence  or  sentencing  range  is  the 
appropriate  disposition,”  in  which  case  “such  a  recommendation  or  request 
binds the court once the court accepts the plea agreement.” 

                                            5 
 
 
 
plea  agreement,  “the  government  would  have  been  faced  with  the  risk  of  trial, 

which  in  all  cases  includes  the  possibility  of  adverse  verdicts  on  one  or  more 

counts of the indictment.”  Id.  It represented that the plea agreement (including 

the recommended 10‐year sentence) avoided that risk, provided the district court 

with “the opportunity to impose a reasonable sentence in light of the defendant’s 

acceptance  of  responsibility,”  and  permitted  the  prosecution  “to  focus  its 

resources  on  additional  offenders  and  additional  threats.”    Id.  at  1−2.  

Meanwhile, Messina’s counsel urged an even lower prison sentence of between 

five and seven years.  See Messina Sentencing Mem. at 38.   

              2.     The District Court’s Initial Rejection of the Recommended 10‐
                     Year Sentence 
             
       On November 8, 2013, the district court formally accepted Messina’s guilty 

plea, but rejected the recommended 10‐year sentence.  While acknowledging the 

government’s  November  7,  2013  letter,  the  district  court  concluded  that  there 

was  no  “justifiable  reason”  for  the  recommended  sentence,  which,  it  noted, 

represented  a  “dramatic  downward  departure”  of  10  years,  or  50%,  from  the 

effective  20‐year  Guideline.    Tr.,  Nov.  8,  2013,  at  9−10.    The  district  court 

explained  that  Messina’s  significant  role  in  many  serious  crimes,  committed 

                                             6 
 
 
 
under the auspices of organized crime, warranted a sentence significantly above 

10  years.    It  further  observed  that  the  urged  departure  rested  on  the  fact  of 

Messina’s  guilty  plea,  a  matter  for  which  the  commentary  to  U.S.S.G. 

§ 6B1.2(b)(2) did not anticipate a reduction beyond the three‐level acceptance‐of‐

responsibility consideration of U.S.S.G. § 3E1.1.2  

       The district court did not then sentence Messina.  Rather, it adjourned the 

proceedings to afford him a hearing on certain disputed facts.  See United States 

v. Fatico, 579 F.2d 707 (2d Cir. 1978). 




                                              
2  Guideline § 6B1.2, entitled “Standards for Acceptance of Plea Agreements,” is a 

policy  statement,  which  states,  among  other  things,  that  courts  “may  accept” 
non‐binding  sentencing  recommendations  outside  the  applicable  Guidelines 
range  “for  justifiable  reasons.”    U.S.S.G.  §  6B1.2(b)(2)(A).    Accompanying 
commentary  explains  that,  consistent  with  U.S.S.G.  §  5K2.0,  a  court  “may  not 
depart  below  the  applicable  guideline  range  merely  because  of  the  defendant’s 
decision to plead guilty to the offense or to enter a plea agreement with respect 
to the offense.”  Id. § 6B1.2 cmt.; see id. § 5K2.0(d)(4) (stating that “departure may 
not be based merely on the fact that the defendant decided to plead guilty or to 
enter  into  a  plea  agreement,”  but  “may  be  based  on  justifiable,  non‐prohibited 
reasons  as  part  of  a  sentence  that  is  recommended,  or  agreed  to,  in  the  plea 
agreement and accepted by the court”).        

                                             7 
 
 
 
              3.     Imposition of a Below‐Guidelines 18‐Year Sentence 

       On  April  4,  2014,  with  the  benefit  of  evidence  adduced  at  the  Fatico 

hearing,  the  district  court  made  preponderance  findings  that  Messina  was 

responsible for Pistone’s murder as a reasonably foreseeable consequence of the 

admitted armed robbery predicate.  It further found Messina responsible for the 

attempted murder of Michele Maniscalco, who was shot in the back of the head 

(and thereby rendered a quadriplegic for the remaining two years of his life) by a 

hitman  recruited  and  armed  by  Messina.3    The  court  found  Messina  to  have 

possessed  firearms  in  furtherance  of  the  admitted  racketeering  conspiracy  as 

recently  as  2010.    It  also  found  that  on  court‐authorized  wiretaps  Messina’s 

girlfriend described 39 months of severe physical abuse at his hands, which the 

defendant did not deny in the recorded conversations.4   



                                              
3  The Maniscalco attempted murder was one of the charged predicates to which 
Messina did not allocute in pleading guilty to racketeering conspiracy.     
 
4  Although  the  abuse  conduct  ultimately  did  not  affect  Messina’s  Guidelines 

calculation,  the  district  court  was  careful  to  direct  that  the  PSR  be  amended  to 
note  the  girlfriend’s  subsequent  denials  of  abuse.    Such  attention  is  evident 
throughout the sentencing record. 
 


                                              8 
 
 
 
       Having  thus  resolved  all  factual  disputes,  the  district  court  calculated 

Messina’s “advisory guideline total adjusted offense level at 41” and his criminal 

history category at III—one level and one category higher than anticipated in the 

plea  agreement.    This  yielded  a  correspondingly  higher  advisory  Guidelines 

range  of  360‐months‐to‐life  imprisonment,  which,  like  the  324‐to‐405‐month 

range referenced  in the  parties’  plea  agreement,  was  superseded  by  the  20‐year 

statutory maximum.  See U.S.S.G. § 5G1.1(a).   

       The  district  court  noted  as  additional  “aggravating”  factors  (1)  Messina’s 

“long‐time  association  with  the  Bonanno  organized  crime  family  .  .  .  an 

especially  dangerous  criminal  enterprise  that  depends  on  the  willingness  of 

individuals  like  Mr.  Messina  to  use  violence  or  the  threat  of  violence  to  rob, 

enrich  themselves  or  use  extor[t]ion  .  .  .  to  collect  the  proceeds  of  loans  and 

engage  in  illegal  gambling  ventures,”  Tr.,  Apr.  4,  2014,  at  40−41;  (2)  Messina’s 

effort “to use Joseph Savarese, a soldier in the Colombo organized crime family 

with  a  reputation  for  violence,  to  convince  workers  at  the  New  York  Post  to 

engage Mr. Messina’s company,” id. at 41; and (3) Messina’s enlistment of Ralph 




                                              9 
 
 
 
Scopo, then charged with “extorting a union” to get it to use Messina’s company, 

id. 

       The  district  court  then  reiterated  its  rejection  of  the  government’s 

recommended 10‐year sentence, explaining that nothing in the record supported 

such a significant departure from the 20‐year Guideline “other than the fact that 

Mr.  Messina  has  ple[aded]  guilty  and  the  parties  wish  to  avoid  the  risks  of  a 

trial.”  Id. at 47.  Accordingly, it sentenced Messina to 18 years’ incarceration, a 

term  “above  the  ten  years  recommended  by  the  government,  but  below  Mr. 

Messina’s  effective  guideline  range  of  20  years.”    Id.  at  56.    In  imposing  this 

sentence,  the  district  court  provided  a  detailed  explanation  for  its  decision, 

spanning eight pages of transcript, which we summarize below.    

       To begin, the court specifically acknowledged that the Guidelines were not 

mandatory;  rather,  it  gave  them  “respectful  consideration,”  as  required  by 

18 U.S.C. § 3553(a)(4).  Id. at 51; see Kimbrough v. United States, 552 U.S. 85, 101 

(2007).    The  court  then  generally  confirmed  its  consideration  of  all  §  3553(a) 

sentencing  factors,  particularly  noting  that  the  “nature”  of  Messina’s  crime  of 

conviction—conspiracy  to  commit  racketeering with  members  and associates of 



                                             10 
 
 
 
the Bonanno organized crime family—was “a very serious offense.”  Id.  “Most 

troubling” to the court was Messina’s solicitation of the Maniscalco murder and 

his  role  in  the  foreseeable  felony  murder  of  Pistone.    Id.  at  52.    While  the  court 

recognized that these crimes had occurred many years earlier, it found that “[t]he 

pain  suffered  by  the  families  of  these  victims  continues  to  this  day”  and  that 

Messina had never answered for his actions.  Id.  The court further observed that 

Messina’s association with organized crime was not only lengthy but continuing, 

having  become  “more  active  in  recent  years,  including  sports  betting, 

loansharking,”  using  mob  connections  “to  obtain  business  for  his  insurance 

company,”  and  continued  illegal  trafficking  in  firearms,  including  one  gun 

“equipped with a handmade silencer.”  Id. at 52−53. 

       At  the  same  time,  the  district  court  noted  positive  aspects  of  Messina’s 

family  history,  his  various  health  problems,  his  enrollment  in  treatment 

programs  for  alcohol  and  drug  abuse,  his  successful  educational  and 

employment  history,  and  the  court’s  receipt  of  dozens  of  supportive  letters 

“vividly  depict[ing]  the  good  and  compassion  that  Mr.  Messina  is  capable  of 

showing others.”  Id. at 55. 



                                               11 
 
 
 
      Upon consideration of the totality of these circumstances, the district court 

determined that “a substantial sentence”—specifically, 18 years’ incarceration— 

was necessary in light of Messina’s criminal history, particularly his association 

and  criminal  activities  with  the  Bonanno  organized  crime  family,  the  nature  of 

Messina’s crime of conviction, and the loss of life and devastation resulting from 

Messina’s offense. 

             4.       The Challenged Restitution Order 

      At  the  April  4  sentencing,  the  district  court  directed  the  government  to 

ascertain  if  Pistone’s  family  sought  restitution.    On  May  1,  the  government 

responded in the affirmative and provided documentation to support an award 

for income lost by Pistone from the time of his death until judgment, funeral and 

burial  expenses,  and  court  costs.    Messina  did  not  challenge  the  government’s 

calculations.    Instead,  he  argued  that  the  Mandatory  Victims  Restitution  Act  of 

1996 (“MVRA”), 18 U.S.C. § 3663A, did not contemplate an award of lost future 

income  to  a  deceased  victim.    The  district  court  concluded  otherwise  and 

awarded Pistone’s family $112,324.30 for income lost between 1992 and 2013 as a 

result of the felony murder that took his life.  See 18 U.S.C. § 3663A(a)(2) (stating 



                                           12 
 
 
 
that  in  case  of  deceased  victim,  “representative  of  the  victim’s  estate,  another 

family  member,  or  any  other  person  appointed  as  suitable  by  the  court,  may 

assume  the  victim’s  rights  under  this  section”).    The  amount  was  based  on  tax 

records  indicating  that  Pistone’s  average  declared  annual  income  for  the  three 

years  prior  to  his  murder  was  $5,105.65.    The  court  further  awarded  $5,225  in 

funeral expenses, $2,990 in burial expenses, and $72 in court transcript costs, for 

a total restitution award of $120,611.30. 

       This timely appeal followed. 

II.    Discussion 

       A.     Messina’s Sentencing Challenge 

       We review a district court’s sentence for reasonableness, see Kimbrough v. 

United  States,  552  U.S.  at  90–91,  “a  particularly  deferential  form  of  abuse‐of‐

discretion  review”  that  applies  to  both  the  terms  of  a  sentence  (substantive 

reasonableness)  and  the  procedures  used  to  arrive  at  the  sentence  (procedural 

reasonableness),  United  States  v.  Cavera,  550  F.3d  180,  188−89  &  n.5  (2d  Cir. 

2008) (en banc); accord United States v. Mazza‐Alaluf, 621 F.3d 205, 213 (2d Cir. 

2010).   Here, Messina argues that his 18‐year sentence—two years below his 20‐



                                            13 
 
 
 
year  Guidelines  range—was  both  procedurally and  substantively  unreasonable.  

We are not persuaded. 

              1.     Procedural Error 

       Messina  asserts  that  his  sentence  is  procedurally  unreasonable  because  it 

rests on errors of law and fact in the district court’s rejection of the government’s 

Rule  11(c)(1)(B)  recommendation  of  a  10‐year  sentence.    See  generally  United 

States  v.  Johnson,  567  F.3d  40,  51−52  (2d  Cir.  2009)  (stating  that  court  commits 

procedural error if it “rests its sentence on a clearly erroneous finding of fact” or 

commits “an error of law in the course of exercising discretion,” including error 

“in  determining  .  .  .  the  availability  of  departure  authority”  from  Sentencing 

Guidelines  (internal  quotation  marks    and  emphasis  omitted));  United  States  v. 

Cavera,  550  F.3d  at  190.    Specifically,  he  argues  that  the  district  court 

misconstrued commentary to U.S.S.G. § 6B1.2(b)(2)(A) to preclude acceptance of 

the government’s recommendation and failed to recognize that there were good 

reasons  to  think  that  the  government  would  not  have  been  able  to  prove  the 

alleged homicidal predicate acts beyond a reasonable doubt at trial.  




                                             14 
 
 
 
       In addressing these arguments, we begin with two observations.  First, as 

the  district  court  correctly  recognized,  and  as  Messina  concedes,  the 

government’s  Rule  11(c)(1)(B)  recommendation  was  not  binding  on  the 

sentencing judge.  While Messina suggests that it would wreak havoc with plea 

bargaining  for  courts  not  to  accept  11(c)(1)(B)  recommendations,  the  critical 

distinction between an 11(c)(1)(B) sentencing recommendation and an 11(c)(1)(C) 

sentencing  agreement  is  that  the  latter  is  binding  on  a  court  that  accepts  the 

agreement,  while  the  former  is  not.    Messina  clearly  acknowledged  at  his  plea 

allocution  that  the  district  court  would  not  be  bound  by  the  government’s 

11(c)(1)(B) recommendation.   Thus, to the extent he grounds his reasonableness 

challenge  in  disappointed  expectations,  he  fails  to  demonstrate  any  entitlement 

supporting  a  claim  of  procedural  error.    Second,  as  the  district  court  also 

correctly  acknowledged,  it  was  not  bound  by  the  Sentencing  Guidelines, 

including  Guideline  §  6B1.2(b)(2)(A)  and  its  commentary.    The  court  was 

required  only  to  consider  the  Guidelines  among  the  many  sentencing  factors 

listed in 18 U.S.C. § 3553(a).  See United States v. Jones, 460 F.3d 191, 194 (2d Cir. 




                                            15 
 
 
 
2006).5    It  is  against  this  background  that  we  consider  the  district  court’s 

reference to U.S.S.G. § 6B1.2(b) and its commentary in rejecting the government’s 

sentencing recommendation.   

       The record convincingly shows that the district court’s reason for rejecting 

the  government’s  10‐year  sentencing  recommendation  was  not  any  perceived 

limitation on its departure authority implied from § 6B1.2(b)(2)(A) commentary 

but, rather, the court’s own independent assessment of the sentence required by 

the  totality  of  factors  listed  in  18  U.S.C.  §  3553(a).    As  the  court  stated  on 

November  8,  2013,  it  was  the  “very  significant  role  played  by  Mr.  Messina  in 

many serious crimes . . . under the auspices of organized crime” that “call[ed] for 

a  sentence  significantly  above  the  government’s  recommended  sentence  of  120 

months.”  Tr., Nov. 8, 2013, at 9.  The district court reiterated this reason on April 

4, 2014, emphasizing the loss of human life resulting from Messina’s racketeering 

conspiracy.  It explained that “a substantial sentence” of 18 years’ incarceration 



                                              
5  Because  §  6B1.2(b)(2)  is  a  policy  statement,  it  was  not  mandatory  even  before 

the  Supreme  Court’s  Booker  decision.    See  United  States  v.  Anderson,  15  F.3d 
278,  283−84  (2d  Cir. 1994);  accord  United  States  v.  Cohen,  99  F.3d 69, 70−71  (2d 
Cir. 1996).  

                                             16 
 
 
 
was “necessary in light [of] Mr. Messina’s long and at times violent and deadly 

dedication  to  a  life  of  crime  with  the  Bonanno  organized  crime  family.    Mr. 

Messina did not just amass money for the Bonanno family, but his decisions led 

to  the  loss  of  human  life,  leaving  behind  devastated  family  and  friends  of  the 

victims.”    Tr.,  Apr.  4,  2014,  at  55−56.    The  district  court’s  detailed  discussion  of 

facts supporting its assessment of the seriousness of Messina’s criminal conduct 

leaves  us  with  no  doubt  that  it  would  have  rejected  the  recommended  10‐year 

sentence  and  imposed  the  challenged  18‐year  term  without  regard  to 

§ 6B1.2(b)(2)(A) and its commentary.  See generally United States v. Sanchez, 517 

F.3d 651, 665 (2d Cir. 2008) (upholding sentence where record “indicate[s] clearly 

that  the  district  court  would  have  imposed  the  same  sentence”  even  without 

alleged procedural error).     

        Indeed,  we  understand  the  district  court  to  have  referenced 

§ 6B1.2(b)(2)(A)  and  its  commentary  only  to  demonstrate  that  the  Guidelines 

afforded  no  support  for  the  urged  10‐year  sentence.    It  observed  that  while 

§ 6B1.2(b)(2)  recognizes  a  district  court’s  discretion  to  accept  a  Rule  11(c)(1)(B) 

recommendation  outside  the  applicable  Guidelines  range  “for  justifiable 



                                               17 
 
 
 
reasons,” that Guideline’s commentary cautions that a justifiable reason does not 

arise “merely because of the defendant’s decision to plead guilty to the offense or 

to enter a plea agreement with respect to the offense.”  See supra n.2.   

       Messina argues that the district court misconstrued this commentary as a 

categorical bar when, in fact, the word “merely” signals that a guilty plea or plea 

agreement  can  be  accompanied  by  circumstances  presenting  justifiable  reasons 

for  accepting  a  recommended  Guidelines  departure.    Even  if  we  were  to  adopt 

Messina’s construction,  we  are  not  persuaded  that  the district  court  overlooked 

the  possibility  of  such  circumstances  either  generally  or  specifically  as  to  this 

case.    Rather,  the  district  court  (1)  reasonably  construed  the  government’s 

sentencing  recommendation  “to  be  based  exclusively  on  the  fact  that  Mr. 

Messina  agreed  to  plead  guilty,”  Tr.,  Nov.  8,  2013,  at  10;  and  (2)  correctly 

recognized that the Guidelines commentary expects something more to support 

a recommended departure, particularly one as large as that urged in this case.   

       In challenging the first conclusion, Messina argued in the district court, as 

he  does  on  appeal,  that  the  government’s  sentencing  recommendation  was  

based  on  more  than  his  guilty  plea  or  plea  agreement,  specifically,  on  the 



                                            18 
 
 
 
government’s avoidance of a significant risk that, at trial, it would fail to prove 

the  predicate  acts  pertaining  to  Pistone’s  murder  and  Maniscalco’s  attempted 

murder.    The  district  court  was  not  persuaded,  observing  that,  in  every  guilty 

plea,  the  parties  evaluate  the  risks  of  trial,  with  “the  government  weighing  the 

risk that it could lose,” and “the defense weighing the risk that he or she could be 

convicted.”    Tr.,  Apr.  4,  2014,  at  49.    In  sum,  the  district  court  did  not  construe 

§ 6B1.2(b)(2)(A) commentary to dictate that guilty pleas and plea agreements can 

never  arise  in  circumstances  presenting  justifiable  reasons  for  a  Guidelines 

departure.  Rather, it concluded only that every guilty plea is informed to some 

degree  by  the  risks  of  acquittal  or  conviction  and  that  nothing  in  this  case 

indicated  that  the  government’s  avoidance  of  risk  presented  extraordinary 

circumstances  providing  a  “justifiable  reason”  to  accept  a  sentencing 

recommendation of half the effective Guidelines range.   

       Notably,  the  government’s  letter  making  its  Rule  11(c)(1)(B) 

recommendation  supports  the  district  court’s  view  that  Messina’s  guilty  plea 

presented  no  “unique”  circumstances.    Tr.,  Apr.  4,  2014,  at  49.    Nowhere  in  its 

letter did the government assert that Messina’s guilty plea allowed it to avoid an 



                                                19 
 
 
 
unusually  high  risk  of  acquittal  at  trial.    Rather,  it  stated  that,  but  for  the  plea 

agreement, “the government would have been faced with the risk of trial, which 

in all cases includes the possibility of adverse verdicts on one or more counts of 

the  indictment.”    Prosecution  Letter,  Nov.  7,  2013,  at  1  (emphasis  added).    We 

thus identify no procedural error in the district court’s conclusion that Guideline 

§ 6B1.2(b)(2)(A) commentary lent support to its own independent decision not to 

follow the government’s sentencing recommendation in this case. 

       Insofar  as  Messina  argues  that  the  prosecution’s  critical  trial  witnesses 

would have faced serious credibility challenges, we identify no error or abuse of 

discretion in the district court’s failure to identify this as a “justifiable reason” for 

the recommended sentence.  Not only does the government dispute that it would 

have called one of these witnesses at trial, but also the district court itself heard 

two  of  these  witnesses,  Michael  Bitz  and  Albert  Guido,  testify  at  the  Fatico 

hearing  and  credited  their  testimony  that  Messina  recruited  and  armed  Bitz  to 

kill Maniscalco; that Bitz, in fact, shot Maniscalco in the back of the head with the 

firearm  Messina  provided;  and  that  Messina  reprimanded  Bitz  upon  learning 

that Maniscalco had survived the shooting. 



                                                20 
 
 
 
       Messina  challenges  the  district  court’s  favorable  credibility  assessment  of 

these  two  witnesses,  pointing  to  conflicts  in  their  testimony.    Mindful  of  the 

district court’s significant advantage in seeing the witnesses testify, we review its 

credibility finding only for clear error, which we do not identify here.  See United 

States  v.  Iodice,  525  F.3d  179,  185  (2d  Cir.  2008).    The  law  affords  a  factfinder 

considerable  discretion  in  resolving  evidentiary  inconsistencies.    Inconsistency 

may  prompt  a  factfinder  to  reject  both  versions  of  an  account,  or  to  accept  one 

over the other based on a finding that one witness’s recollection is more reliable 

or credible than the other.  Moreover, a factfinder who determines that a witness 

has been “inaccurate, contradictory and even untruthful in some respects” may 

nevertheless  find  the  witness  “entirely  credible  in  the  essentials  of  his 

testimony.”  United States v. O’Connor, 650 F.3d 839, 855 (2d Cir. 2011) (internal 

quotation  marks  omitted);  United  States  v.  Coté,  544  F.3d  88,  99  (2d  Cir.  2008) 

(holding that factfinder can resolve conflicts in witnesses’ testimony by rejecting 

extremes  and  concluding  that  truth  lies  “somewhere  in  between”).    Here,  the 

district  court  acted  well  within  its  discretion  in  crediting  Bitz’s  and  Guido’s 

testimony implicating Messina in the attempted murder of Maniscalco.  Indeed, 



                                              21 
 
 
 
the  court  carefully  explained  its  credibility  finding,  citing,  among  other  things, 

(1)  its  assessment  of  each  witness’s  demeanor;  (2)  its  recognition  that  the 

witnesses were describing their own criminal conduct, of which they had direct 

knowledge;  and  (3)  its  determination  that  the  witnesses  were  consistent  on  the 

most critical facts implicating Messina, while any inconsistencies were collateral 

and  to  be  expected  given  the  passage  of  time.    On  this  record,  we  identify  no 

clear error in the district court’s decision to credit these witnesses. 

       Further,  in  these  circumstances,  Messina  cannot  demonstrate  abuse  of 

discretion  in  the  district  court’s  failure to  identify a  high  risk  that  a jury  would 

not  have  believed  these  witnesses,  thereby  justifying  a  sentence  half  Messina’s 

Guidelines range.  

       Nor  does  the  unpublished  opinion  in  United  States  v.  Vigil,  No.  CR  04‐

0444,  2005  WL  3662908  (D.N.M.  Nov.  16,  2005),  cited  by  Messina,  support  his 

claim of Guidelines error.  To the contrary, the district court there acknowledged 

that “problems with the United States’ case might not be an appropriate ground 

for departure under the Guidelines.”  Id. at *4 (emphasis added).  What the court 

there  concluded  was  that  problems  of  proof  could  be  considered  under 



                                              22 
 
 
 
18 U.S.C. §  3553(a)  in  making  a  Booker‐sanctioned  determination  to  vary  from 

the  Guidelines.    See  id.    Nothing  in  the  record  here  indicates  that  the  district 

court, which specifically acknowledged that it was not bound by the Guidelines 

and which meticulously detailed a host of § 3553(a) factors, did not recognize its 

authority  to  vary  from  the  Guidelines  based  on  the  totality  of  circumstances.  

Indeed, the district court exercised that authority in imposing a non‐Guidelines 

sentence.  We identify no error or abuse of discretion in its failure to vary further 

based on purported credibility problems confronting the prosecution at trial.  See 

generally United States v. Fernandez, 443 F.3d 19, 32 (2d Cir. 2006) (holding that 

appellate  court  generally  will  not  second‐guess  weight  district  court  assigns 

factors possibly relevant to sentencing). 

       Insofar  as  Messina  also  argues  procedural  error  in  the  district  court’s 

review  of  an  eight‐minute  video  retrospective  of  Pistone’s  life,  his  failure  to 

object  to  the  video  in  the  district  court  limits  our  review  to  plain  error.      See 

United States v. Marcus, 560 U.S. 258, 262 (2010) (stating that plain error requires 

showing  of  (1)  error,  (2)  that  is  clear  or  obvious,  (3)  affecting  “appellant’s 

substantial rights, which in the ordinary case means . . . affect[ing] the outcome 



                                               23 
 
 
 
of the district court proceedings,” and (4) seriously affecting “fairness, integrity 

or public reputation of judicial proceedings” (internal quotation marks omitted)).   

      Messina cannot demonstrate plain error here because, as he acknowledges,  

18 U.S.C. § 3771(a)(4) gives victims’ family members the right “to be reasonably 

heard” at sentencing.  District courts have broad discretion both as to the type of 

information they may consider in imposing sentence and the source from which 

that information derives.  See 18 U.S.C. § 3661; United States v. Broxmeyer, 699 

F.3d 265, 268−69 (2d Cir. 2012); United States v. Duverge Perez, 295 F.3d 249, 254 

(2d Cir. 2002).  This court has never held that district courts cannot allow victims’ 

family members to be “heard,” in whole or in part, through a video presentation.  

Cf. United States v. Whitten, 610 F.3d 168, 189 (2d Cir. 2010) (upholding district 

court’s  decision  to  allow  prosecution  to  submit  video  evidence  relating  to 

murder victims to be submitted to jury in capital case).  Thus, Messina can hardly 

demonstrate  plain  procedural  error  in  the  district  court’s  review  of  a  video 

presentation here.  Moreover, Messina fails to show that the video presentation 

here crossed the line from being moving—which is to be expected when family 

members  discuss  a  murdered  relative—to  being  inflammatory,  thereby 



                                          24 
 
 
 
implicating  the  defendant’s  right  to  due  process.    See  generally  Payne  v. 

Tennessee,  501  U.S.  808,  831−32  (1991)  (O’Connor,  J.,  concurring)  (observing,  in 

capital  case,  that  account  of  how  victims’  deaths  affected  surviving  child  was 

moving,  but  not  so  inflammatory  as  to  deny  defendant  due  process;  murder 

victim need not remain “faceless stranger” at penalty phase of trial).  

       Accordingly,  we  identify  no  procedural  error  in  the  imposition  of 

Messina’s challenged sentence.     

              2.     Substantive Error 

       Messina  asserts  that  his  18‐year  sentence  is  nevertheless  substantively 

unreasonable.    To  prevail,  he  must  demonstrate  that  the  challenged  sentence 

“cannot  be  located  within  the  range  of  permissible  decisions”  available  to  a 

sentencing  court.    United  States  v.  Cavera,  550  F.3d  at  189  (internal  quotation 

marks omitted).  That burden is a heavy one because, in determining substantive 

reasonableness,  this  court  does  not  attempt  to  identify  for  itself  a  “right” 

sentence; rather, we defer “to the district court’s exercise of judgment” and “will 

set aside only those outlier sentences that reflect actual abuse of a district court’s 

considerable sentencing discretion.”  United States v. Jones, 531 F.3d 163, 174 (2d 



                                            25 
 
 
 
Cir.  2008)  (stating  that  in  “great  majority  of  cases,”  “broad  range”  of  sentences 

must be considered substantively reasonable).    

       The  challenged  18‐year  sentence,  two  years  below  the  effective  20‐year 

Guideline,  easily  falls  within  the  broad  range  of  permissible  decisions  available 

to  the  district  court.    While  we  do  not  presume  that  a  Guidelines  sentence  is 

necessarily  substantively  reasonable,  that  conclusion  is  warranted  “in  the 

overwhelming majority of cases,” United States v. Fernandez, 443 F.3d at 27, and 

thus  especially  when,  as  here,  a  defendant  challenges  a  below‐Guidelines 

sentence.    See  United  States  v.  Perez‐Frias,  636  F.3d  39,  43  (2d  Cir.  2011) 

(observing  that  it  is  “difficult  to  find  that  a  below‐Guidelines  sentence  is 

[substantively]  unreasonable”);  see  also  United  States  v.  Rigas,  583  F.3d  108, 

122−23  (2d  Cir.  2009)  (cautioning  that  review  for  substantive  reasonableness 

should  not  be  “rubber  stamp,”  and  comparing  such  review  to  that  under 

“manifest‐injustice”  and  “shocks‐the‐conscience”  standards  (internal  quotation 

marks omitted)). 

       Messina  nevertheless  maintains  that  the  district  court’s  decision  to 

disregard the government’s sentencing recommendation and to impose a prison 



                                             26 
 
 
 
term  nearly  double  what  the  government  thought  was  appropriate  indicates  a 

decision well outside the range of reasonable sentencing discretion.  We disagree.  

Sentencing  responsibility  is  committed to  the  judicial,  not  the  executive,  branch 

of  government.    A  prosecutor’s  sentencing  recommendation—and  especially  a 

non‐binding Rule 11(c)(1)(B) recommendation that is half the Guidelines range—

does not automatically reset the boundaries for what is a reasonable exercise of 

judicial sentencing discretion.  Certainly, it did not do so in this case.   

       As the district court observed, Messina’s racketeering crime of conviction 

resulted  in  the  loss  of  one  human  life  and  the  effective  destruction  of  another.  

Messina  reasonably  could  have  foreseen  murder  in  the  former  instance  and 

actively  solicited  murder  in  the  latter.    Messina’s  racketeering  also  spanned  a 

lengthy  period  of  time,  with  loansharking  and  gun  trafficking  continuing  to 

within  a  few  years  of  his  prosecution.    His  criminal  activities  were  conducted, 

moreover,  under  the  auspices  of  the  dangerous  and  violent  Bonanno  crime 

family.    In  these  circumstances,  we  conclude  that  the  district  court  acted  well 

within its sentencing discretion in rejecting the government’s 10‐year sentencing 




                                             27 
 
 
 
recommendation  and  that  its  choice  of  a  below‐Guidelines  sentence  of  18  years 

was substantively reasonable. 

       In  a  further  effort  to  avoid  this  conclusion,  Messina  faults  the  district 

court’s concern with sentencing disparity, noting that many confederates in fact 

received lesser sentences.  The point need not detain us long.  We understand the 

district  court’s  disparity  observations  to  have  focused  more  on  perceived 

inconsistency  in  the  prosecution’s  sentencing  positions  among  related  cases 

rather than on its own imposition of disparate sentences.  In any event, disparity 

is a relevant, but not controlling, sentencing factor.  See United States v. Florez, 

447 F.3d 145, 158 (2d Cir. 2006) (observing that “weight to be given [sentencing] 

disparities,  like  the  weight  to  be  given  any  §  3553(a)  factor,  is  a  matter  firmly 

committed  to  the  discretion  of  the  sentencing  judge”);  see  also  United  States  v. 

Fernandez,  443  F.3d  at  32.    The  district  court  acted  well  within  its  discretion  in 

affording  the  most  sentencing  weight  to  the  nature  of  Messina’s  crime,  its 

homicidal consequences, and his longstanding participation in organized crime, 

and  in  concluding  therefrom  that  an  18‐year  prison  term  was  the  appropriate 

sentence.  



                                              28 
 
 
 
       Accordingly,  we  conclude  that  Messina’s  sentence  is  both  procedurally 

and substantively reasonable.     

       B.     Restitution 

       Messina argues that the MVRA did not authorize the district court to order 

restitution  for  income  that  Pistone  may  have  lost  as  a  result  of  his  death.    We 

review  a district  court’s  restitution  order  for  abuse  of  discretion,  which  we  will 

identify only if the order “rests on an error of law, a clearly erroneous finding of 

fact,  or  otherwise  cannot  be  located  within  the  range  of  permissible  decisions.”  

United  States  v.  Thompson,  792  F.3d  273,  277  (2d  Cir.  2015)  (internal  quotation 

marks  omitted).    Where,  as  here,  a  defendant  maintains  that  there  has  been  an 

error  in  construing  applicable  law,  we  review  that  legal  question  de  novo.    See 

United States v. Marino, 654 F.3d 310, 316 (2d Cir. 2011). 

       Our review necessarily begins with the language of the MVRA because we 

assume  that  “the  ordinary  meaning  of  that  language  accurately  expresses” 

Congress’s intent.  Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 175 (2009) (internal 

quotation  marks  omitted).    Thus,  we  first  consider  “whether  the  language  at 

issue  has  a  plain  and  unambiguous  meaning  with  regard  to  the  particular 



                                             29 
 
 
 
dispute in the case.”  Roberts v. Sea‐Land Servs., Inc., 132 S. Ct. 1350, 1356 (2012) 

(internal  quotation  marks  omitted).    If  it  does,  that  meaning  controls  without 

need for further inquiry.  See Robinson v. Shell Oil Co., 519 U.S. 337, 340 (1997); 

Hedges  v.  Obama,  724  F.3d  170,  189  (2d  Cir.  2013).    In  making  that 

determination,  we  do  not  construe  critical  statutory  language  in  a  vacuum,  see 

Roberts  v.  Sea‐Land  Servs.,  Inc.,  132  S.  Ct.  at  1356,  but  rather,  in  context,  both 

“the specific context in which that language is used, and the broader context of 

the statute as a whole,” Robinson v. Shell Oil Co., 519 U.S. at 341; see Utility Air 

Regulatory Grp. v. EPA, 134 S. Ct. 2427, 2442 (2014); Hedges v. Obama, 724 F.3d 

at 189.    

       Applying these principles here, we conclude that the language of 18 U.S.C. 

§ 3663A(b)(2)(C)  authorizes  restitution  to  all  victims  of  qualifying  offenses 

resulting in bodily injury, both those who survive those injuries and those who 

die  therefrom.    Further,  the  MVRA’s  lost  income  provision  applies  to  future 

income lost as a result of the offense of conviction.  The three of our sister circuits 

to have considered this issue have all reached the same conclusions.  See United 

States v. Serawop, 505 F.3d 1112, 1118−21, 1123−25 (10th Cir. 2007) (holding that 



                                              30 
 
 
 
MVRA  authorizes  restitution  award  of  lost  future  income  to  deceased  infant 

victim  of  voluntary  manslaughter);  United  States  v.  Cienfuegos,  462  F.3d  1160, 

1163−69  (9th  Cir.  2006)  (holding  that  plain  language  of  MVRA  contemplates 

restitution  award  to  deceased  victim  for  lost  future  income  resulting  from 

involuntary manslaughter); United States v. Oslund, 453 F.3d 1048, 1062−63 (8th 

Cir. 2006) (holding that because future income is income lost to deceased victim 

as  direct  result  of  murder  and  armed  robbery  crimes  of  conviction,  plain 

language of statute leads to conclusion that lost future income can be included in 

restitution order).      

       The  MVRA,  enacted  in  1996,  mandates  restitution  in  specified 

circumstances,  notably,  for  purposes  of  this  case,  when  a  defendant  stands 

convicted  of  “a  crime  of  violence  .  .  .  in  which  an  identifiable  victim  or  victims 

has         suffered        a     physical        injury       or       pecuniary         loss.”  

18 U.S.C. § 3663A(c)(1)(A)(i), (B).    Messina  does  not  dispute  that  he  was 

convicted of a crime of violence.  Nor is there any question that in the course of 

the  armed  robbery  predicate,  Pistone  suffered  a  physical  injury  that  caused  his 

death.   



                                               31 
 
 
 
       Four conjunctive statutory provisions detail the restitution required 

by the MVRA, see id. § 3663A(b)(1)−(4), two of which are relevant here: 

       (b) The order of restitution shall require that such defendant‐‐ 
       . . . 
               (2)    in  the  case  of  an  offense  resulting  in  bodily  injury  to  a 
       victim‐‐ 
                        (A) pay an amount equal to the cost of necessary    
               medical and related professional services and devices    
               relating to physical, psychiatric, and psychological care,   
               including nonmedical care and treatment rendered in    
               accordance with a method of healing recognized by the   
               law of the place of treatment; 
                         (B)  pay  an  amount  equal  to  the  cost  of  necessary 
               physical and occupational therapy and rehabilitation; and  
                        C)  reimburse  the  victim  for  income  lost by  such  victim 
               as a result of such offense; 
        
               (3)  in  the  case  of  an  offense  resulting  in  bodily  injury  that 
       results in the death of the victim, pay an amount equal to the cost of 
       necessary funeral and related services, and . . . . 
         

Id. § 3663A(b)(2)−(3). 6 

       Messina  argues  that  §  3663A(b)(2)(C)—requiring  reimbursement  for  lost 

income—is  ambiguous  as  to  whether  it  includes  “lost  future  income,” 
                                              
6  The other two provisions provide for restitution of lost or destroyed property, 

see  18  U.S.C.  §  3663A(b)(1),  and  for  the  reimbursement  of  expenses  incurred  to 
participate in the investigation or prosecution of a case, or to attend related court 
proceedings, see id. § 3663A(b)(4). 

                                               32 
 
 
 
particularly in cases of deceased victims.  Def.’s Br. 57 (emphasis in original).  He 

submits  that  use  of  the  backward  looking  term  “reimburse”  signals  Congress’s 

intent to remedy only “an existing harm, not a future harm.”  Id. at 59.  In short, 

Messina  appears  to  argue  that  where  a  violent  crime  results  in  death,  the 

deceased victim can no longer earn, and therefore has not “lost” any income for 

which  he  can  be  “reimburse[d]”  or  “paid  back.”    Id.    This  reasoning  is 

unconvincing because the same might be said of a physically injured victim who 

is  permanently  incapacitated  or,  at  least  for  a  while,  of  a  temporarily 

incapacitated victim.   

      Because  the  MVRA  does  not  define  “income  lost,”  we  assume  Congress 

intended for the term to be given its ordinary meaning.  See FCC v. AT&T Inc., 

562  U.S.  397,  403  (2011).    As  the  Ninth  Circuit  has  observed,  lost  income  is 

regularly understood in various legal contexts to encompass future income.  See 

United  States  v.  Cienfuegos,  462  F.3d  at  1165−66  &  nn.1−2  (collecting  cases 

construing  federal  and  state  wrongful  death  and  survival  statutes,  as  well  as 

state  criminal  restitution  statutes,  to  allow  recovery  for  lost  future  income).  

Moreover, such income can be lost both  when there is death and when there is 



                                           33 
 
 
 
disability.    See  Black’s  Law  Dictionary  621  (10th  ed.  2014)  (defining  “lost 

earnings” as “[w]ages, salary, or other income that a person could have earned if 

he  or  she  had  not  lost  a  job,  suffered  a  disabling  injury,  or  died”  (emphasis 

added)).    Because  the  common  meaning  of  lost  income  is  thus  understood  to 

encompass  future  income  lost  from  death  or  injury,  we  conclude  that  the 

reference  to  “income  lost”  in  § 3663A(b)(2)(C)  bears  that  meaning.    That 

conclusion  is  consistent,  moreover,  with  the  MVRA’s  express  mandate  for 

restitution “in the full amount of each victim’s losses.”  18 U.S.C. § 3664(f)(1)(A); 

see also S. Rep. No. 104‐179, at 12 (1995), reprinted in 1996 U.S.C.C.A.N. 924, 925 

(Dec.  6,  1995)  (stating  that  MVRA  was  enacted  to  improve  administration  of 

federal  criminal  justice  “by  requiring  Federal  criminal  defendants  to  pay  full 

restitution  to  the  identifiable  victims  of  their  crimes”).    Indeed,  in  most 

circumstances, the income lost as a result of physical injury will be future income 

as the injury will preclude the victim—whether for a time or permanently— from 

continued  gainful  employment.    Only  rarely  will  injury  prevent  a  victim  from 

collecting income already earned.    




                                            34 
 
 
 
       To  be  sure,  a  restitution  award,  whether  for  lost  income  or  otherwise, 

cannot be based on mere speculation.  See United States v. Cienfuegos, 462 F.3d 

at 1168; see also S. Rep. No. 104‐179, at 19, reprinted in 1996 U.S.C.C.A.N. at 932 

(stating  committee  view  that  mandatory  restitution  should  not  apply  where 

“losses are speculative” or “not clearly causally linked to the offense”).  No such 

concern arises in this case because the district court conservatively calculated lost 

future  income  by  reference  to  Pistone’s  modest  recent  taxable  earnings,  and 

Messina did not, and does not now, object to that calculation.  

       The  statutory  language  requiring  a  causal  link  between  a  victim’s  lost 

income  and  a  defendant’s  qualifying  offense  also  supports  construing  lost 

income to include future income without regard to whether the victim survives 

his  injuries.    The  MVRA  mandates  restitution  “for  income  lost  by  such  victim 

[i.e.,  the  victim  of  an  offense  causing  him  bodily  injury]  as  a  result  of  such 

offense.”  18 U.S.C. § 3663A(b)(2)(C) (emphasis added).  Our sister circuits have 

recognized, and we agree, that “future income is income that is lost to the victim 

as a direct result of the crime” causing bodily injury.   United States v. Oslund, 

453  F.3d  at  1063;  accord  United  States  v.  Serawop,  505  F.3d  at  1122  (quoting 



                                            35 
 
 
 
Oslund in reaching same conclusion); see United States v. Cienfuegos, 462 F.3d at 

1164  (construing “as  a  result” clause  in § 3663A(b)(2)(C)  as “forward looking”).  

Messina’s  crime  caused  Pistone  to  suffer  a  “bodily  injury”  that  ended  his  life.  

Insofar as Pistone will thus never work another day, he has “lost” future income 

“as a result of” the offense of conviction as much as a victim who has suffered a 

non‐fatal bodily injury that will prevent him from ever working again.       

       In  urging  otherwise,  Messina  argues  that  other  subprovisions  of 

§ 3663A(b)(2) demonstrate that Congress did not intend for lost future income to 

be included in a restitution order to a deceased victim.  Specifically, he maintains 

that the medical and therapeutic expenses for which restitution must be ordered 

under  §  3663A(b)(2)(A)−(B)  can  only  be  incurred  by  a  live  victim.    Thus, 

Congress’s § 3663A(b)(2)(C) provision for lost income restitution must similarly 

compensate only live victims.  We are not persuaded.  The fact that victims can 

incur  certain  costs,  the  operative  restitution  term  in  § 3663A(b)(2)(A)−(B),  only 

while  they  are  alive  does  not  mean  that  only  live  victims  can  sustain  loss,  the 




                                             36 
 
 
 
focus  of  §  3663A(b)(2)(C)  restitution.7    As  noted  earlier,  there  may  be  cases  in 

which  the  income  lost  by  a  deceased  victim  is  too  speculative  to  support  a 

restitution  award,  but  where,  as  here,  no  such  concern  arises,  we  conclude  that 

§ 3663A(b)(2)(C)  provides  for  all  discernible  income  lost  as  a  result  of  the 

defendant’s  offense—including  future  income—to  be  included  in  a  restitution 

order for a deceased victim of a defendant’s violent crime. 

       No  different  conclusion  is  warranted  by  the  fact  that  §  3663A(b)(3) 

references restitution only of funeral and related expenses when a victim’s bodily 

injury causes death.  The statute’s four restitution provisions are conjunctive, not 

disjunctive.  See supra at 32−33 (quoting statute); United States v. Serawop, 505 

F.3d  at  1119−20  (rejecting  disjunctive  interpretation  of  §  3663A(b)’s  restitution 

provisions).    Thus,  a  crime  victim  is  not  limited  to  restitution  under  any  one 

provision but, rather, may be awarded relief under every provision for which he 

qualifies.  Thus, if the victim does die, § 3663A(b)(3) provides for the restitution 

award to include funeral and related expenses in addition to any other award of 

                                              
7  Nothing in  § 3663A(b)(2)(A)  suggests that  it  would  not  apply  to  a victim  who 

died as a result of the offense, if the victim incurred ambulance or hospital costs 
before succumbing to his injuries.  

                                             37 
 
 
 
costs  or  losses  warranted  in  the  case.    See  United  States  v.  Oslund,  453  F.3d  at 

1062 (recognizing when offense causes bodily harm to victim, restitution must be 

ordered  for  medical  and  therapeutic  expenses  as  well  as  lost  income,  and  if 

victim dies, “funeral and related expenses are also included”).   

       To  read  the  statute  more  narrowly,  as  Messina  urges,  would  yield  the 

perverse result of allowing a defendant who successfully kills his victim to pay 

less restitution for lost income than a defendant whose victim survives the attack.  

It  is  no  answer  to  say  that  a  surviving  victim  needs  support  that  a  deceased 

victim  does  not.    Injured  victims—whether  living  or  dead—may  have  lost 

income  as  a  result  of  defendant’s  offense  that  they  would  use  to  support 

dependents.  A defendant cannot argue that he need pay lost income restitution 

only to an injured father of four whom he maims but not to a similarly obligated 

father  whom  he  kills.    See  United  States  v.  Cienfuegos,  462  F.3d  at  1164  (“It 

would  be  illogical  to  assume  that  the  ultimate  death  of  a  person  who  suffered 

bodily injury eliminates restitution for lost income.  To not award restitution for 

future  lost  income  would  lead  to  a  perverse  result  where  murderers  would  be 

liable  for  markedly  less  in  restitution  than  criminals  who  merely  assault  and 



                                              38 
 
 
 
injure their victims.”).  As the Supreme Court has cautioned, “interpretations of a 

statute  which  would  produce  absurd  results  are  to  be  avoided  if  alternative 

interpretations  consistent  with  the  legislative  purpose  are  available.”    Griffin  v. 

Oceanic Contractors, Inc., 458 U.S. 564, 575 (1982); see SEC v. Rosenthal, 650 F.3d 

156, 162 (2d Cir. 2011).  Here, a non‐absurd interpretation is not only available, it 

is compelled by the plain meaning of the statutory text.   

       Thus,  we  construe  the  lost‐income  provision  of  the  MVRA,  18  U.S.C. 

§ 3663A(b)(2)(C), to apply to any victim of an offense resulting in bodily injury, 

whether  the  victim  survives  the  injury  or  dies  therefrom.    We  further  construe 

the  lost‐income  provision  to  mandate  restitution  for  non‐speculative  future 

income lost as a result of a defendant’s offense.   

       Accordingly, we identify no error in the district court’s award to Pistone’s 

family of income lost to the victim as a result of the robbery conspiracy offense 

that  took  his  life.    Nor  do  we  identify  abuse  of  discretion  in  the  district  court’s 

decision not to waive interest on the ordered restitution during Messina’s 18‐year 

sentence      given      Messina’s       substantial       property       holdings.           See 

18 U.S.C. § 3612(f)(3) (court “may” waive restitution interest requirement “[i]f the 



                                               39 
 
 
 
court  determines  that  the  defendant  does  not  have  the  ability  to  pay  interest”).  

Although  Messina  argues  that  the  district  court’s  decision  not  to  impose  a  fine 

based on his inability to pay is inconsistent with its decision to allow for interest, 

the district court satisfactorily explained that its decision not to impose a fine was 

based, in part, on a desire for restitution, and presumably the interest attending 

it, to “have a priority.”  Tr., Apr. 4, 2014, at 44.  This was a reasonable treatment 

of Messina’s legal obligation in light of his assets.   

III.    Conclusion 

        To summarize, we hold as follows:  

        (1)      Messina’s  below‐Guidelines  18‐year  sentence  for  racketeering 

conspiracy is neither procedurally nor substantively unreasonable because:  

                 (a)     the  district  court  acted  within  its  discretion  in  rejecting  the 

government’s  non‐binding  10‐year  sentencing  recommendation,  see  Fed.  R. 

Crim. P. 11(c)(1)(B), based on the nature of Messina’s crime, which included both 

foreseeable felony murder and attempted murder, his longstanding participation 

in  the  Bonanno  crime  family,  and  his  ongoing  loansharking  and  firearms 

trafficking;  



                                                 40 
 
 
 
              (b)     the district court did not misconstrue commentary to U.S.S.G. 

§ 6B1.2(b) in concluding that, in the circumstances of this case, Messina’s guilty 

plea  and  plea  agreement  did  not  provide  justifiable  reasons  for  imposing  a 

sentence half the effective 20‐year Guidelines range; and  

              (c)     an  18‐year  prison  term  falls  within  the  range  of  reasonable 

sentencing choices available to the district court in this case. 

      (2)     Because  we  construe  the  MVRA’s  lost  income  provision,  see 

18 U.S.C.  § 3663A(b)(2)(C),  to  apply  (a)  to  any  victim  who  has  sustained  bodily 

injury  as  a  result  of  a  defendant’s  qualifying  offense,  including  one  who  dies 

from his injury; and (b) for any income lost as a result of such offense, including 

future income, we conclude that the district court here acted within its discretion 

in ordering restitution with interest for income lost by Pistone as a result of the 

armed robbery offense that ended his life.   

      Accordingly, the district court’s judgment of conviction is AFFIRMED.  




                                            41